IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                   April 17, 2012 Session

       STATE OF TENNESSEE v. VERNICA SHABREE CALLOWAY

             Direct Appeal from the Criminal Court for Davidson County
                    No. 2007-C-2178     Cheryl Blackburn, Judge


               No. M2011-00211-CCA-R3-CD - Filed September 24, 2013


The defendant, Vernica Shabree Calloway, was convicted of aggravated child neglect, a
Class A felony, and reckless aggravated assault, a Class D felony. The trial court merged the
assault conviction with the neglect conviction and sentenced the defendant as a violent
offender to twenty-five years in the Department of Correction. On appeal, the defendant
argues that: (1) the evidence is insufficient to support her convictions; (2) the trial court
erred by not requiring the State to make an election of offenses; (3) the trial court erred in not
instructing the jury that it could convict her of either Count 1 or Count 2 of the indictment,
but not both; (4) her convictions violate double jeopardy; (5) the trial court erred in admitting
expert opinion testimony after the State violated the trial court’s order with respect to the
information that could be provided to the expert; (6) the trial court erred in admitting as an
exhibit a “learned treatise”; (7) the trial court erred in admitting unfairly prejudicial and
irrelevant evidence; (8) the trial court erred by denying her motion to redact portions of her
interviews with the police and the Department of Children’s Services (“DCS”); (9) the trial
court erred in admitting testimony from the victim’s foster mother; and (10) the trial court
imposed an excessive sentence. Following our review, we conclude, as we will explain, that
the defendant’s issues are without merit. Accordingly, we affirm the judgment of the trial
court but remand for entry of an amended judgment setting the defendant’s release eligibility
at 30%.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
                and Remanded for Entry of Corrected Judgment

A LAN E. G LENN, J., delivered the opinion of the Court, in which N ORMA M CG EE O GLE and
R OGER A. P AGE, JJ., joined.

C. Dawn Deaner, District Public Defender (on appeal and at trial); and James P. McNamara,
Assistant Public Defender (at trial), for the appellant, Vernica Shabree Calloway.
Robert E. Cooper, Jr., Attorney General and Reporter; Rachel Harmon, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Brian Holmgren and Katrin
Miller, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                          OPINION

                                           FACTS

        This cases arises out of the defendant’s having given birth at home on a toilet on
October 31, 2006. The defendant took her newborn daughter to a hospital several hours later,
and the child survived but suffered permanent brain damage as a result of “hypoxia,” or a
lack of sufficient oxygen, which occurred sometime around birth. In August 2007, the
defendant was indicted for the aggravated child neglect, aggravated child abuse, and
attempted first degree murder of the victim. The attempted murder charge was dismissed
prior to trial, however.

        In order to understand the issues raised in this appeal, we must provide some
background information about the defendant and her criminal history. Before the trial in this
case, the defendant was charged in the deaths of three other children, Stephen Ward, Alexis
Humphreys, and Stephanie Ward, who had each, at separate times, died while under her care.
Stephen and Stephanie Ward were the defendant’s son and daughter, and Alexis Humphreys
was the daughter of the defendant’s friend.

       The defendant was first tried and convicted of the second degree murder of her
daughter, Stephanie Ward. State v. Ward, 138 S.W.3d 245, 250 (Tenn. Crim. App. 2003).
Because Stephanie was the third child in the defendant’s care to die of unexplained causes,
the State’s expert medical witnesses in that case relied on the “‘rule of three,’ i.e. the first
unexplained child death in the presence of a sole caregiver can be classified as SIDS [Sudden
Infant Death Syndrome], with the second such death classified as undetermined, and the third
and subsequent deaths result in all of the deaths being classified as homicides by
asphyxiation,” in concluding that Stephanie’s death was a homicide by asphyxiation. Id. at
270-71. This court reversed the conviction and remanded for a new trial due to the medical
experts’ reliance on the “rule of three” in reaching their determinations, even though the
experts did not refer to it as such, concluding that neither the “rule of three” nor the concept
behind the rule was a proper foundation under the standards set forth in McDaniel v. CSX
Transp. Inc., 955 S.W.2d 257, 265 (Tenn. 1997), for expert opinion testimony. Ward, 138
S.W.3d at 271.

      The defendant was subsequently retried in that case. The jury acquitted her of the
second degree murder charge but could not reach a unanimous verdict on a lesser-included

                                              -2-
offense. Although the charges against the defendant remained pending in that case, as well
as in the cases involving the deaths of Stephen Ward and Alexis Humphreys, the State
elected to try the defendant next on the charges in the case at bar.

       In the case at bar, both the defendant and the State filed numerous pretrial motions,
including a motion by the State “to use evidence of defendant’s prior conduct in support of
expert witness testimony pursuant to Tenn. Rules Evid. 702-705.” Specifically, the State
sought to be allowed to provide information to medical experts “detailing evidence of the
defendant’s past conduct of smothering three children to death and evidence of the
defendant’s claims that Stephanie and Stephen Ward had episodes in which they stopped
breathing before their death[s].” The State also sought permission to provide their medical
experts with evidence that the defendant had given birth to two other children who had been
removed from her care and who had not suffered any episodes of breathing difficulties. The
State asserted that such information was “foundational evidence to enable” their experts “to
form reliable opinions as to the specific cause of [the victim’s] asphyxial trauma” and to
“formulate reliable opinions on whether the cause for [the victim’s] injuries are the result of
non-accidental trauma or resulted from some alternative cause.”

         The State also filed a motion to use evidence of the defendant’s prior conduct pursuant
to Tennessee Rule of Evidence 404(b). Specifically, the State sought permission to introduce
at trial evidence “of the defendant’s past conduct of causing the deaths of three other children
through asphyxial trauma” and “that Stephen and Stephanie Ward sustained prior episodes
of breathing difficulties while in the defendant’s care prior to their deaths.” The State argued
that such information was “relevant to establish that [the victim] suffered asphyxial trauma
through non-accidental means and that the defendant knowingly or intentionally caused such
injuries.” The State additionally argued that “[t]he facts surrounding the pregnancy and birth
of [the victim] additionally demonstrate the defendant’s repeated efforts to conceal her
pregnancy from those who might intervene to protect the welfare of her child, and provide
compelling circumstantial evidence of the defendant’s ongoing ‘common scheme or plan’
to cause injury to children through means of asphyxial trauma and then to cover up her
misdeeds through a web of deceit.”

       The State, therefore, requested that, in addition to evidence of the defendant’s
involvement in the deaths of the three other children, it be allowed to introduce at trial a
number of other pieces of evidence, including evidence that DCS had previously removed
two other children from the defendant’s care during the pendency of the criminal proceedings
against her based on the deaths of the three children; evidence that the defendant had violated
various conditions of her bond; evidence that the defendant concealed her pregnancy during
a September 5, 2006 court appearance; evidence of the defendant’s efforts to conceal her
pregnancy from her co-workers, employers, and various medical professionals; evidence that

                                              -3-
the defendant repeatedly provided false information about her pregnancy history; and
evidence that the defendant refused to provide the names of her previous children to DCS
employee Cheryl Gooch. The State argued that such evidence “provide[d] a conceptual
framework for understanding the defendant’s conduct in regards to the pregnancy and birth
of [the victim]” and was “relevant to establish the motives behind the defendant’s efforts to
conceal her pregnancy with [the victim], her motivations in failing to pursue appropriate
prenatal care, her refusal to give birth at a hospital and her actions in concealing the delivery
of [the victim] before she went to [the hospital].” The State further argued that the “other
acts” evidence, which included the defendant’s “entire course of conduct,” was “necessary
to sustain the willingness of jurors to draw the inferences necessary to reach an honest
verdict, and that the exclusion of parts of this evidence would create an incomplete picture
of the offenses, the relationship of the parties, and a conceptual and chronological void that
would like[ly] lead to an incorrect assessment of the evidence involving the indicted acts.”

       Thereafter, the trial court held a series of pretrial hearings at which it considered the
parties’ various motions, including the ones detailed above. The trial court issued several
rulings throughout the pretrial period, some of which we will review after summarizing the
relevant testimony from the pretrial hearings.

                             January 9, 2008 Pretrial Hearing

         Lindy Miller, a physical therapist at Concentra Medical Center, testified that she
began treating the defendant on October 27, 2006, for a hand injury and saw her again on
October 31, 2006, and November 7, 2006. She also saw the defendant for another
appointment between the October 31 and November 7 visits but could not recall the exact
date. Miller obtained a medical history from the defendant during her first visit, but the
defendant provided no information indicating that she was pregnant. During the October 31
visit, the defendant said she was having a lot of pain and trouble doing her exercises, so the
treating orthopedic physician, Dr. Steve Salyers, prescribed medication for her. At the
November 7 visit, the defendant informed Miller that she had had a baby but had been
unaware that she was pregnant. Miller said she never suspected that the defendant was
pregnant.

       Lorraine Pipkins testified that she and the defendant had been co-workers and that the
defendant lived with her at her apartment in Nashville for about a month before the instant
offense. The defendant left Pipkins’ apartment the night of October 31, 2006, and did not
return until about a week later to collect some clothes. At that time, the defendant told
Pipkins that she was going to the hospital, but Pipkins did not know that the defendant’s
child was in the hospital.



                                               -4-
        Detective Sarah Bruner of the Metro Police Department Youth Services Division
testified that she was contacted by Virginia Thomas of the DCS to assist with interviewing
the defendant regarding the circumstances of the victim’s birth. Thomas informed Detective
Bruner that the defendant had been charged with the deaths of three other children. Detective
Bruner interviewed the defendant at Baptist Hospital on November 16, 2006. Bruner made
a CD copy of the interview, which was admitted into evidence. During the interview, the
defendant was not physically restrained, did not appear to be under the influence of alcohol
or controlled substances, and denied using drugs prior to giving birth to the victim.
Explaining the victim’s birth, the defendant said she had squatted over the toilet, there was
a pop and a gush of water, and she then gave two pushes delivering the victim whom she
pulled up to her chest. According to the defendant, she then passed out. The defendant also
said the victim cried vigorously, both before the defendant passed out and later as she was
taking the victim to the hospital.

       The defendant brought up the names of three deceased children, Stephen Ward,
Stephanie Ward, and Alexis Humphreys, in the interview and made statements about them.
She talked at length about how it bothered her that people thought she was guilty of killing
those children. Detective Bruner said that the defendant was not in custody at the time of the
interview, which lasted three hours and twelve minutes. She acknowledged that she did not
ask the defendant if she wished to have an attorney present for the interview or if she was
presently represented by counsel for matters pertaining to those children. Detective Bruner
learned that the defendant had also used the last names of Ward and Jackson in the past and
had a criminal record under the name of Ward.

                             April 21, 2008 Pretrial Hearing

       Dr. Robert Reece, a pediatrician and the director of the child protection programs at
Tufts Medical Center in Boston, Massachusetts, testified his area of specialization was child
abuse pediatrics and he had authored a chapter about the distinction between fatal child abuse
and SIDS in the textbook, Child Abuse Medical Diagnosis and Management. He said he was
the executive editor of The Quarterly Update, a review journal that “reviews articles that
have to do with child abuse or things that could be confused with child abuse as well as
dealing with professional issues in the field of child abuse and neglect.” Dr. Reece
frequently taught at conferences on subjects dealing with child abuse, including
differentiating between children who suffer injuries from a suffocation method versus an
accidental method. He had been qualified as an expert in the field of pediatrics and child
maltreatment in ten or twelve other jurisdictions and was accepted by the trial court as an
expert in that field.

       Dr. Reece testified that hypoxia “means too little oxygen for the tissue that’s being

                                             -5-
supplied with oxygen. So you get injury as a result of too little oxygen.” He said that a
hypoxic injury to the brain of a newborn can occur as the result of an accident, during the
birthing process, or from intentional causes. He stated he reviewed the same sources of
information when evaluating hypoxic injuries in children whether the child lived or died. He
explained, “It’s a matter of degree of the hypoxia as to whether or not the child goes on to
death or whether it stops short of death.” He said that external evidence is not always present
when a child suffers a hypoxic injury and explained that “many times a baby can be
smothered without any external evidence of that smothering.” Dr. Reece noted that when
there is no physical evidence to establish how a hypoxic injury occurred, it is “critical” to
have “as much information about the medical history of the baby, the social history, the
family history, the genetic history, the history of the pregnancy, the labor and delivery, [Child
Protective Services] involvement, [and] law enforcement involvement.”

        Dr. Reece acknowledged that he had not received or evaluated any of the victim’s
medical records, social services history, or police reports but knew that the victim had been
brought to the emergency room with a hypoxic and ischemic injury resulting in the death of
brain tissue as revealed by an MRI. He said that the victim’s brain wave test was abnormal,
indicating a cerebral injury. Dr. Reece said that, in order for him to determine the cause of
the victim’s hypoxic injury, he would need to know the circumstances surrounding the
victim’s birth, including information about the mother’s health during pregnancy, how many
prior pregnancies she had experienced, the length of labor, previous labors the mother may
have had, whether the victim cried at the time of delivery, and whether the victim’s birth had
produced apnea or hypoxia. He noted that it would also be important to know the mother’s
pattern of behavior toward other children, whether the victim was a wanted baby and whether
“this was something that would give some kind of motive to dispose of the baby.” He said
that inconsistent histories were “always worrisome . . . when we’re trying to establish
between a legitimate medical condition and something that has been produced by abuse.”
Medical histories for other children born to the victim’s mother would also be important in
formulating an opinion as to the cause of the victim’s injury because there were “so many
question marks around the birth of [the victim]. The previous history of other children
having suffered other kinds of problems would make one lean further in the direction of
saying that this is an unsafe home.” Dr. Reece explained that the term “apparent life
threatening events” are events that “would make one believe that a serious and possibly fatal
outcome could be expected if intervention is not attempted.” He said it was important to
know if there was a history of similar events involving the victim’s siblings and other
children in the care of the defendant.

       On cross-examination, Dr. Reece agreed that there was limited time for a treating
physician to obtain historical information when a child is brought in to the emergency room
with the symptoms the victim had. Asked what effect he thought the defendant’s taking

                                               -6-
Hydrocodone on the day of the victim’s birth had on the victim’s condition, Dr. Reece
replied, “I don’t think much . . . unless it was an ongoing use of that drug. . . . I don’t think
that has anything to do with the [victim’s] presentation.” He acknowledged that there was
no medical test to determine exactly when the victim’s hypoxic injury occurred but said that
the fact that the victim cried immediately at birth indicated “there was probably no prenatal
hypoxia going on.” However, he agreed that the only information he had to rely upon was
what the defendant provided and that if the information was inaccurate, it called into question
whether he could eliminate prebirth hypoxia or during-birth hypoxia as the cause of the
victim’s injury. He said that if the mother had a negative social history, including drug abuse
or a previous history of having abused or killed a child, “then child abuse will rise up pretty
high on the list” as the cause of the injury.

       Dr. Reece agreed that if a woman became pregnant, did not seek an abortion in a
timely fashion, did not want the child, did not tell anyone that she was pregnant, and no one
realized that she was pregnant, it would not be difficult for her to physically asphyxiate the
child and cause the child’s death. Because the defendant related that the victim cried
immediately after birth, as well as on the way to the hospital, Dr. Reece opined that the
victim did not have any signs of a hypoxic injury during birth but agreed that his conclusion
rested upon the reliability and accuracy of the defendant’s account of the birth.

        In response to questioning from the trial court, Dr. Reece said that in determining the
cause of the victim’s hypoxic injury, it was important to know if any of the victim’s siblings
suffered from a metabolic disease or genetic condition that could lead to apnea. He also said
that it would be important to know the circumstances of the victim’s birth. He opined, “In
this case to be perfectly honest I can’t think of much else that would cause this baby to have
suffered this hypoxic injury than having been asphyxiated. There’s just nothing else here that
I’ve been provided that would tell me what this is due to.”

      On redirect examination, Dr. Reece agreed that it was very difficult to differentiate
between deaths caused by SIDS and suffocation.

                               June 4, 2010 Pretrial Hearing

       Cheryl Gooch, a former DCS employee, testified that she was assigned to investigate
the victim’s case and that she interviewed the defendant prior to the defendant’s November
16, 2006 interview with Detective Bruner. During Gooch’s interview, the defendant refused
to provide the names of her other children despite Gooch’s asking her several times. Gooch
then advised her supervisor, Virginia Thomas, about the defendant’s refusal to provide the
names of her other children.



                                               -7-
        On August 4, 2008, the trial court entered a lengthy, detailed order in which it denied
the State’s motion to introduce evidence relating to the defendant’s prosecution for the deaths
of the three children, the removal of two children from the defendant’s custody by DCS, and
the defendant’s bond violations. The trial court granted the State’s motion to introduce
evidence that the defendant concealed her pregnancy and repeatedly provided false
information to medical personnel about her pregnancy, finding that such information was
relevant to the defendant’s motive and intent and that its probative value outweighed any
prejudicial effect.

        With respect to the State’s request to provide information to its medical experts, the
trial court ruled that the State could give “limited information” to their expert witnesses
regarding the victim’s siblings’ deaths, i.e. that the cause of death should be disclosed but
that the manner of death should be listed only as “undetermined.”1 The court specifically
ruled that the experts should not be informed that the deaths of any of the defendant’s other
children might have resulted from homicide, finding that it would be “too prejudicial” and
could potentially “slant” the opinion of the experts. Further, the trial court ruled that the
State could provide their experts with information about the defendant’s pregnancy with the
victim, the number of prior pregnancies the defendant had experienced, her previous labors,
the length of her labor, her health during pregnancy, the victim’s medical records, medical
histories of the defendant’s other children including cause of death without indicating manner
of death as anything other than undetermined, and any statements the defendant made to law
enforcement or medical personnel regarding her pregnancy with the victim and the birth of
the victim or the births of her other children.

                                        June 7-10, 2010 Trial

       Lorraine Pipkins testified that she met the defendant while they were both employed
at the Wendy’s restaurant on Murfreesboro Road. After the two became “close,” the
defendant told Pipkins that she was pregnant, but, on February 10, 2006, the defendant
informed Pipkins that her mother “told her that she had . . . lost the baby, she wasn’t no
longer pregnant.” During the late summer of 2006, Pipkins and the defendant had started
working together at a Mrs. Grissom’s restaurant. While Pipkins and the defendant were at
work one day, Pipkins overheard “a little old lady” ask the defendant if she was pregnant.
The defendant responded, “[Y]ou got to be doing something to get pregnant,” which Pipkins
understood to mean that the defendant was not pregnant.

        Pipkins said that the defendant came to live with her about a month before the victim’s


        1
         The trial court did not allow the experts to be provided with information about the medical history
or death of Alexis Humphreys because she was unrelated to the victim.

                                                    -8-
birth. During that time, the defendant wore baggy clothing and did not appear to be pregnant.
The defendant had a white, four-door car at the time. The defendant suffered an on-the-job
injury to one of her fingers while employed at Mrs. Grissom’s, and her doctor excused her
from work until her finger healed. The defendant had a doctor’s appointment on October 31,
2006, and arrived home between 4:00 and 4:30 p.m. as Pipkins was sitting on the front porch
awaiting trick-or-treaters. The defendant told Pipkins that she was “sick” and “hurting” and
went inside the apartment and sat down in the living room. The defendant “kept moaning
and groaning like . . . she was hurting real bad,” but she refused to go to the hospital. Pipkins
later noticed that the defendant had left the living room and gone into the bathroom where
she remained for about forty-five minutes. While the defendant was in the bathroom,
Pipkins’ daughter and grandchildren came to Pipkins’ apartment so that one of the children
could use the bathroom. The defendant, dressed in a towel, came out of the bathroom and
asked Pipkins’ daughter for “a pad.” The defendant then went into her bedroom and put on
some clothes before leaving the apartment between 7:30 and 8:00 p.m. The defendant took
her purse with her when she left, and Pipkins’ neighbor, Danny Gooch, told Pipkins that the
defendant had taken some towels with her. Pipkins said she did not see or hear a baby that
night. The next day, Pipkins noticed some blood on the toilet, the edge of the sink, and
bathtub, which she cleaned. Pipkins said she talked to the defendant about a week later, and
the defendant told her that she had a “busted” ovarian cyst but did not tell her she had given
birth to a baby.

        Latoya Pipkins,2 Lorraine Pipkins’ daughter, testified that she took her children trick-
or-treating at her mother’s apartment on October 31, 2006, between 4:00 and 5:00 p.m. She
did not see the defendant at that time. Latoya and her children returned to her mother’s
apartment between 8:30 and 9:00 p.m. and went inside. Latoya saw the defendant, who was
“still dressed,” go into the bathroom. Latoya’s daughter had to use the bathroom, but the
defendant would not come out. The defendant stayed in the bathroom for “at least forty-five
minutes or longer” and then stuck her head out the door and asked Latoya for a sanitary
napkin. Latoya could not see inside the bathroom when the defendant opened the door. She
did not hear or see a baby that night and left before the defendant came out of the bathroom.

       Danny Gooch testified that he met the defendant while she was working at the
Wendy’s restaurant. He said that he and the defendant had sexual relations and that the
defendant wore clothing when they had sex and did not appear to be pregnant. He and the
defendant went to a Dollar General Store on October 30, 2006, and the defendant purchased
a pregnancy test, the results of which were positive. At the time, Gooch believed the child
was his. The next day, October 31, Gooch took the defendant to her physical therapy


        2
        Because these witnesses share the same last name, we will refer to Latoya Pipkins by her first name.
We intend no disrespect in doing so.

                                                    -9-
appointment for her injured finger and then to Walgreens to pick up a prescription. They
then went to Lorraine Pipkins’ apartment, and the defendant said that her stomach was
cramping. Gooch went outside and sat on the front porch with Ms. Pipkins. When Gooch
went back inside, the defendant was “just laying there crying” as if in pain. He offered to
take her to the hospital, and the defendant said, “[M]aybe later on.” The defendant left
Pipkins’ apartment sometime after 9:00 p.m., carrying her purse and a laundry basket full of
clothes and towels, and told Gooch that she was going to her mother’s house to wash the
clothes. Gooch watched the defendant as she placed the laundry basket in the front
passenger’s seat of her car and then drove off. He did not see or hear a baby that night.

        Gooch said that the defendant called him at about 4:00 the next morning and told him
she was at Baptist Hospital and asked him to come there. When he arrived at the hospital,
the defendant told him she had delivered a baby. Although he did not believe that the victim
was his child, he signed her birth certificate because he and the defendant were “close” and
he “felt like that was [his] duty.” He said he did not know the identity of the victim’s father.
The defendant later asked him to move her car, and he noticed some bloody towels on the
driver’s seat. He found the defendant’s laundry basket, still containing clothes, in the trunk
of the car. The defendant asked him to take the clothes she wore to the hospital home and
wash them, but he did not do so because the bag containing the clothes was “full of blood.”
He said he threw away the defendant’s clothes and the bloody towels he found in her car.
When he asked the defendant where she had delivered the baby, the defendant said, “[W]e’ll
talk about it,” but they never discussed it again.

        Andre Phillips testified that he met the defendant in 2006 at the Buena Vista
Apartments where the defendant’s sister, Monica Ward, lived. He and the defendant dated
for about a month during the early part of 2006 and had sexual relations. At the time he
dated the defendant, she was living with her mother in Antioch. About two or three days
after the victim’s birth, he learned that the defendant had delivered a baby. He went to the
hospital to see the victim because he believed she was his child. When he later talked to the
defendant, she acknowledged that the victim was his child. He said he did not know that the
defendant was pregnant until after the victim’s birth.

       Monica Ward, the defendant’s sister, testified that the defendant was thirty-two years
old and had six children, including Stephen, who was born on December 2, 1998; Paul, who
was born in April 2000; and Jaylin, who was born in August 2001 outside of a hospital
setting. She did not know the defendant was pregnant with the victim and when she talked
to the defendant on October 31, 2006, the defendant did not say anything about being in
labor. The defendant called Ward from the hospital in the early morning hours of November
1, 2006, and told her she had given birth on October 31 but did not say where the victim was
born. The defendant told Ward that Andre Phillips was the victim’s father and asked her to

                                              -10-
contact him. While Ward was at the hospital, she learned that Danny Gooch had volunteered
to sign the victim’s birth certificate listing himself as the father.

       Officer Johnny Lawrence with the Metropolitan Nashville Police Department testified
that he assisted Detective Sarah Bruner in collecting evidence at Pipkins’ residence on
November 22, 2006, and identified photographs he took of the residence. He also collected
three samples from stains on the wall and door of the bathroom that could have been blood.
The samples were submitted to the Tennessee Bureau of Investigation for analysis but tested
negative for blood. He said that household bleach could “clean [blood] up where you can’t
find anything.”

        Dr. Steve Salyers, an orthopedic physician, testified that he treated the defendant for
her workers’ compensation injury. He first saw her on October 24, 2006, during which time
the defendant did not advise him of her pregnancy. He again saw the defendant on
November 7, 2006, and learned from Ms. Miller that the defendant had given birth. He
prescribed Hydrocodone for the defendant based on her complaint of pain during the October
24 visit and acknowledged that the prescription could have been filled on a different date.
On cross-examination, Dr. Salyers said that, in preparation for his trial testimony, he had
consulted an obstetrician and learned that Hydrocodone was considered a safe drug for the
third trimester of pregnancy.

        Cassandra Hester testified that in 2006 she was the care coordinator for the Neonatal
Intensive Care Unit (“NICU”) at Baptist Hospital in Nashville. She said that she had
“basically cared” for the victim and met with the defendant to discuss the circumstances
surrounding the victim’s birth. The defendant told Hester that she had given birth to the
victim at home in the toilet and did not provide any information about the victim’s condition
at the time of birth.

        Dr. Mary Jane Haynes, a neonatologist in the NICU at Baptist Hospital, testified that
she examined the victim between 3:15 and 3:30 a.m. on November 1, 2006. She observed
that the victim was “irritable . . . and very jittery. . . . [T]he baby was shaky and could not
be consoled easily. The baby was stiff. The tone was increased.” Dr. Haynes explained that
increased tone meant that the victim’s muscles were very rigid, or hypertonic. The victim
also had an increased heart rate, or tachycardia. Because the defendant’s drug screen was
positive for opiates, Dr. Haynes initially thought the victim was having drug withdrawal.
However, the victim’s drug screen was negative, and Dr. Haynes and fellow physicians
determined that the victim had suffered a hypoxic ischemic injury. The victim suffered
seizures, and her blood sugar was high, which indicated significant stress or injury. The
victim’s sodium was low, and Dr. Haynes explained that babies get low sodium, or
hyponatremia, from Syndrome of Inappropriate Antidiuretic Hormone (“SIADH”), which

                                             -11-
“typically occurs with an asphyxiating event about three days after the event occurs.”

       Dr. Haynes said she spoke to the defendant between 3:15 and 4:25 a.m. regarding her
medical history and the circumstances of the victim’s birth. The defendant reported that she
had been pregnant four times and had delivered two children who were not in her custody.
The defendant also reported that she had little or no prenatal care and denied any drug use
with the exception of Oxycodone,3 which she had taken for the past two days for her finger
injury. As to the victim’s birth, the defendant gave Dr. Haynes the following account of
events:

        She told me that she had delivered at home in the toilet. She had had some
        pain, went to the bathroom, had a normal bowel movement, then delivered in
        the toilet, passed out, woke up. And I’ve written here sometime between 8:00
        and 12:00 midnight. That’s when she told me she delivered, that she wasn’t
        sure what time it was because she didn’t know how long she had been passed
        out. She woke up, cut the umbilical cord. She could not tell me what she used
        to cut the umbilical cord. She could not tell me how long the baby had been
        in the toilet. She couldn’t tell me any of the circumstances other than the very
        vague details that I’m giving you. She told me that she tied the umbilical cord
        with a piece of gauze that she had on her injured finger. That’s one thing I
        don’t have written down, but I remember that because that was an unusual
        story for someone to tell me. She told me she drove herself to the hospital.
        That was about it. It was kind of difficult for me to talk to her. She appeared
        like she was high, like she was under the influence of drugs.

        Dr. Haynes said that the victim’s being born in the toilet “most definitely” would
cause asphyxia. Dr. Haynes said that the victim’s admission temperature was “ninety-six
something” and opined that a baby born in a toilet would have had a much lower
temperature. Because the victim was not born in the hospital, no Apgar score or blood gas
test could be performed to help determine if the victim had experienced an asphyxial event
from the birthing process. She acknowledged that the defendant brought the placenta to the
hospital but said that there was no evidence that the placenta had abrupted or torn away prior
to the delivery of the victim. The victim’s umbilical cord was also examined and determined
to be a short cord, which meant it was less likely that the cord had gotten tangled or knotted.

        The State posed a hypothetical question in which Dr. Haynes was asked to assume that
the birth history provided by the defendant was accurate, in that the defendant squatted over


        3
         Dr. Haynes said that her notes reflected that the defendant reported that she was taking Oxycodone,
rather than Hydrocodone. She said that both drugs are classified as opiates.

                                                   -12-
the toilet thinking she was going to have a bowel movement but instead delivered the victim
in two pushes; that after the second push the defendant pulled the victim out and placed her
on her chest before passing out; and that later the defendant regained consciousness to find
the victim pink in color and crying vigorously, both before and after she passed out. Dr.
Haynes said nothing in that history suggested that an asphyxial trauma occurred during the
birthing process. Dr. Haynes said that a baby who suffers asphyxial trauma in utero or during
the birthing process was “usually hypotonic, floppy, non[-]responsive, doesn’t breathe or
irregular gasping kind of efforts,” which could require resuscitation. According to Dr.
Haynes, conditions that could compromise a baby during the birthing process included the
umbilical cord being wrapped around the baby’s neck or other part of the body, which was
more typical with long cords; the baby’s head being trapped in the birth canal; the baby not
being in the appropriate position to deliver; and the placenta breaking loose. However, there
was no evidence that any of those conditions had occurred and nothing in the history
provided by the defendant to suggest that the victim suffered the hypoxic injury a day or so
before birth. The victim had no bruising or injuries consistent with having been trapped in
the birth canal. Dr. Haynes said that the victim’s MRI revealed “changes that were
characteristic of hypoxic-ischemic encephalopathy or an event that occurred around the time
of birth.” She explained that encephalopathy is abnormal brain function and said that the
victim’s brain injury was permanent. She said that the victim’s MRI findings were “typical
of an acute, sudden, severe episode of hypoxia.”

        Dr. Haynes said that if a baby suffered an asphyxial event in a hospital setting, the
baby could be treated with head cooling therapy, but it must be done within six hours of the
time of delivery. Any delay in seeking that type of therapy would compromise the welfare
of the baby and make the condition worse. She said that the most important medical finding
in terms of the timing of the victim’s injury was the SIADH, which occurred in response to
swelling of the brain. She explained that SIADH typically occurred within three days of the
injury and said that the victim’s sodium level was first noted to be low on November 3. She
said that a low sodium level is the first clue to indicate SIADH. Dr. Haynes acknowledged
that she had no way of determining exactly when the victim’s hypoxic injury occurred
because the victim was not born in the hospital.

       Wendy Parrish, a registered nurse at Baptist Hospital, testified that she obtained the
defendant’s medical history at 1:50 a.m. on November 1, 2006, and the defendant reported
that she had had two prior term deliveries and an abortion. The defendant also reported that
she learned of her pregnancy two months prior to November 1 and had been to the Waverly
Belmont Clinic twice.

      Cherie Hackney testified that she was a social worker at Baptist Hospital in 2006 and
met with the defendant on November 1, 2006. The defendant told Hackney that she gave

                                            -13-
birth to the victim at home on the toilet, passed out for a period of time, and, when she woke
up, retrieved the victim from the toilet before driving herself to the hospital. The defendant
gave no information as to how the victim presented at the time of birth or after the defendant
regained consciousness. Hackney said that her notes reflected that the father of the victim,
“Danny,” was with the defendant at the hospital.

       Jimmy Smith, an emergency room nurse at Baptist Hospital in 2006, testified that he
was working the 7:00 p.m. to 7:00 a.m. shift on October 31–November 1, 2006, when an
unidentified woman came into the hospital around midnight and said there was a woman in
the parking lot who had delivered a baby in the car. Smith went outside and found the
defendant sitting in the driver’s seat of a white Ford Taurus in the last ambulance bay. The
defendant, who was dressed in a sweatsuit and smelled strongly of soap or perfume, indicated
that she had just given birth in the car in the parking lot, and Smith saw a newborn baby
wrapped in a towel in the passenger’s seat. The baby was not crying, made no movements,
and “seemed lifeless.” He immediately took the baby into the hospital and gave the baby to
other nurses.

       Smith said that he then went back outside to tend to the defendant and noticed there
was no blood or “mess” that goes along with childbirth in the car. The defendant reported
that she knew she had been in labor, and when Smith asked her why she had not come to the
hospital sooner, she was “very evasive” and said “it was a personal matter.” Smith described
the defendant’s emotional affect as “an extremely flat affect. She showed . . . no real
emotion, either excitement or depression.” No one else was in the car with the defendant,
and Smith assisted her into a wheelchair. As he helped the defendant out of the car, he
noticed a “blood line” at “the crack of her bottom” and a small amount of blood, about two
inches by three inches, on the driver’s seat of the car. He said he would have expected a
larger amount of blood if she had in fact given birth in the car. With the defendant’s
permission, he moved her car from the ambulance bay to a parking lot. The defendant asked
him to retrieve the placenta from under the seat, and he located a plastic bag containing what
he believed to be bloody tissue but did not look inside the bag. He placed the bag on the
defendant’s lap and wheeled her inside the hospital to the labor and delivery department.

        Smith said that he gave a statement to Detective Sarah Bruner on January 9, 2007, and
said that the only difference between his recollection and the statement was that the statement
reflected that the defendant was holding the baby, but he remembered the baby was in the
passenger’s seat. He said he had no doubt that the baby was in the passenger’s seat.

      Virginia Thomas of the DCS testified that the defendant’s other children included
Stephan, who was born on April 15, 1995; Stephanie, who was born on November 13, 1997;
Steven, who was born on December 2, 1998; Paul, who was born on April 8, 2000; and

                                             -14-
Jaylin, who was born in August 2001.

        Dr. Carol Cistola, an OB/GYN physician, testified that she examined the defendant
at the Waverly Belmont Clinic on September 15, 2006. The defendant was a walk-in patient
and reported that she had not received any prenatal care. The clinic records reflected that the
defendant had been advised of her pregnancy on March 16, 2006, and given an estimated due
date of November 15. The defendant also saw an internal medicine doctor at the clinic on
September 12 for low blood pressure. According to the medical history the defendant
provided to the internal medicine doctor, the defendant had been pregnant six times and had
five deliveries. However, the defendant told Dr. Cistola she had been pregnant eight times.
Dr. Cistola’s examination of the defendant showed no indication that the baby was going to
be born prematurely, and the baby’s heart rate was normal. The defendant left the clinic
without getting the recommended prenatal lab work done and did not return for follow-up
testing and treatment.

       Dr. Cistola said that the defendant received treatment at the clinic three times in 1998
for another pregnancy. The defendant was hospitalized on September 26, 1998, for preterm
labor and had a premature delivery in December 1998. The defendant also received
treatment at the clinic for another pregnancy in 2000 but had only two prenatal visits
although the normal number of visits for a non-high-risk mother was thirteen. For a patient
who had a prior complicated pregnancy like the one the defendant had in 1998, the number
of prenatal visits would have been as many as were needed and could have been daily.

         Detective Sarah Bruner testified that she and another officer searched Pipkins’
residence on November 22, 2006, but found no indication of blood, and they were unable to
locate the defendant’s car or clothing she had worn the night of the victim’s birth. Detective
Bruner recovered ten pink pills in a bottle labeled prenatal care, which reflected that the
prescription was filled on March 16, 2006, and written for a quantity of thirty with four
refills.

        Detective Bruner said she later obtained the defendant’s cellular telephone records
which reflected a number of calls made to and from the defendant’s phone on October 31 and
November 1, 2006. The defendant provided no information that anyone other than she had
possession of her telephone on those days. The defendant gave Detective Bruner detailed
information regarding her prenatal care with Steven and Paul but did not discuss Jaylin.
Detective Bruner obtained the defendant’s Hydrocodone medication from Ms. Thomas and
placed it into evidence. She said that the prescription bottle contained thirty-eight pills and
that the paperwork accompanying the prescription reflected that forty pills were prescribed
and that the prescription was filled on October 31, 2006, at 5:57 p.m.



                                             -15-
       Detective Bruner said she interviewed several witnesses, including Jimmy Smith.
Smith reported that the victim was on the defendant’s lap and that there was a towel in the
seat of the car where the defendant had been sitting. Smith did not indicate that the
defendant had reported giving birth in the car in the parking lot.

        Cheryl Gooch, a DCS case manager in 2006, testified that the department received a
referral concerning the victim on November 2, 2006. She was the initial case manager
assigned to the case and interviewed the defendant at the DCS office, prior to Virginia
Thomas’ interview at the hospital. The defendant reported that she had an injured finger for
which pain medication had been prescribed, but she did not inform the doctor that she was
pregnant. The defendant gave the medication to Gooch, and she turned it over to Thomas.
The defendant told Gooch she was about six or seven months along with her pregnancy
before she found out she was pregnant. Gooch said the defendant told her that Danny Gooch
had come by her residence before she gave birth to the victim, but no one was present during
the birth. The defendant reported that she delivered the victim at home on the toilet between
8:30 and 9:00 p.m. and put the baby on her chest before passing out for an unknown period
of time. The defendant said she went to the hospital around midnight. Gooch asked the
defendant several times for information regarding her other children, but the defendant
refused to disclose their names.

        Dr. Kendall Graham, a neonatologist at Baptist Hospital, testified that he was one of
the primary physicians who began treating the victim on November 1, 2006. He described
the victim’s condition as “jittery and kind of irritable, difficult to console.” The doctors
initially thought the victim was going through drug withdrawal because of the defendant’s
positive drug screen and the history provided by the defendant that she had been taking a
narcotic for pain relief prior to delivery. However, during the next three days, the victim
began showing signs of seizure activity and SIADH, which was common in infants who had
suffered an asphyxia event. The doctors realized the victim was not suffering from a narcotic
withdrawal but was showing symptoms consistent with having suffered some type of
asphyxia around the time of birth. An EEG performed on the victim on November 3 revealed
seizure activity, and an MRI performed on November 14 or 15 showed that the victim had
suffered injury to the deep parts of the brain. Dr. Graham said that the pattern of the victim’s
brain injuries was consistent with birth asphyxia.

       Dr. Graham said that infants who suffer a serious hypoxic injury during the birthing
process do not cry vigorously. He said that the victim had suffered “a mild to moderate”
permanent hypoxic injury “very near the time of birth.” Based upon the information the
doctors had, there was no definitive way to determine whether the victim’s hypoxic injury
occurred before birth, at birth, or after birth. However, Dr. Graham said that he was
“comfortable” in saying that the victim’s injury occurred within a few hours before birth

                                              -16-
through the time of birth to a few hours afterwards. He said that the defendant’s use of
Hydrocodone the night of the victim’s birth did not cause the victim’s hypoxic injury.

        Dr. Robert Reece’s trial testimony reiterated that given at the pretrial hearing, and he
acknowledged that he had been retained by the State to consult in the case. He further said
that when evaluating whether a child suffered an asphyxial event, he looked to a broad
spectrum of information, including information regarding the child’s siblings, social service
investigations of the family, prior police investigations, and prior medical histories of the
family to determine if there were any predisposing factors for certain medical conditions.
He reviewed the victim’s medical records from Baptist Hospital, the police reports, social
service reports, the prenatal history provided by the defendant, and the medical histories
involving other children and agreed with the medical assessment that the victim sustained a
hypoxic injury. He said it was “difficult” to determine the time of the injury but agreed with
Drs. Haynes and Graham that it occurred at or around the time of birth. Dr. Reece said that
he reviewed all of the historical information provided by the defendant and observed that
“the history was changing. There were several different accounts of what happened,” which
was “a big red flag” to him. Dr. Reece said that he had “a very strong feeling” and had
determined to a reasonable degree of medical certainty that the victim’s injury was the result
of an induced suffocation. He related the factors he considered in reaching that conclusion:

       [T]he fact that the baby was, first of all, born in a toilet, then cried immediately
       after the baby was born according to the mother’s account. Then there was a
       passing out of the mother according to her account during which time we don’t
       know what was going on with the baby. Then there was no call for help, no
       call to 911 to EMS to come and help with the baby. And then there was an
       almost four hour delay between the time that we are told the baby was born
       and the arrival at the emergency department. And then even at the emergency
       department there was a delay of sitting in the car for a good period of time and
       being discovered there by one of the nurses from the hospital. So all of this
       makes me concerned about what was going on in that interval.

       Dr. Reece said that the defendant’s giving birth at home and not seeking medical
assistance in a timely fashion suggested that “there wasn’t a whole lot of attention being
given” to the victim. In evaluating child abuse and neglect cases, a delay in seeking medical
care was “[a]bsolutely” something he saw frequently. Dr. Reece said that the defendant’s
delay in seeking medical care, failure to call EMS at the time of delivery, “spotty” prenatal
care, and failure to make arrangements for a hospital delivery constituted “a fairly neglectful
approach to a newborn baby.”

       Dr. Reece said he had delivered approximately 150 babies and had been present when

                                              -17-
birth asphyxia occurred. In those situations, the newborns usually had a “weak cry if a cry
at all.” Nothing in the history provided by the defendant or in the medical findings indicated
that the victim suffered the asphyxial trauma prior to birth or during the birthing process.
There was no meconium on the victim’s skin which indicated that the victim was “born
healthy and alive and vigorous.”

        Dr. Reece identified a policy statement from the American Academy of Pediatrics
entitled Distinguishing Sudden Infant Death Syndrome From Child Abuse Fatalities,
published in July 2006, which was admitted into evidence.

         Clechette Frazier-Weir, the victim’s foster mother, testified that the victim came into
her care on November 14, 2008, at the age of two, and weighed only fifteen pounds, could
not crawl, walk, or talk, and could “[b]arely” sit up on her own. She said that at the time of
trial, the victim weighed 27.14 pounds, had cerebral palsy, and was developmentally delayed.
The victim was able to walk with the aid of special shoes and a K-walker when in crowds
and could talk in complete sentences. Ms. Frazier-Weir explained that she “constantly”
worked with the victim and described the type of care the victim needs:

              In a day we do over eighty exercises a day. Feeding was taking like an
       hour and a half . . . for her to really feed herself. To get all of her therapy at
       home and then going to physical therapy and getting it done – because what
       they implement at Vanderbilt I take home and just keep adding to it. So it’s
       a day’s work.

In addition, the victim received speech therapy and had to see a neurologist and orthopedic
doctor annually. Ms. Frazier-Weir said that she planned to adopt the victim.

       The defendant elected not to testify and presented no proof. The jury convicted her
of aggravated child neglect as charged in Count 1 of the indictment and of the lesser-included
offense of reckless aggravated assault in Count 2, which the trial court merged with the
neglect conviction.

      At the sentencing hearing, Ms. Frazier-Weir testified that the victim’s doctors had
informed her that the victim would always need assistance and would never be able to live
independently.

                                         ANALYSIS

                               I. Sufficiency of the Evidence



                                              -18-
        The defendant contends that the evidence is insufficient to support her conviction for
aggravated child neglect because it does not show beyond a reasonable doubt that her alleged
neglect resulted in serious bodily injury to the victim or that she knew the victim was injured.
She further contends that the evidence is insufficient to support either of her convictions
because the State failed to establish that she was criminally responsible for the victim’s brain
injury, i.e. that “some act or failure by [the defendant] actually caused [the victim’s] injury.”

        In considering this issue, we apply the rule that where sufficiency of the convicting
evidence is challenged, the relevant question of the reviewing court is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e) (“Findings of guilt in
criminal actions whether by the trial court or jury shall be set aside if the evidence is
insufficient to support the findings by the trier of fact of guilt beyond a reasonable doubt.”);
State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v. Anderson, 835 S.W.2d 600,
604 (Tenn. Crim. App. 1992). All questions involving the credibility of witnesses, the
weight and value to be given the evidence, and all factual issues are resolved by the trier of
fact. See State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict
by the jury, approved by the trial judge, accredits the testimony of the witnesses for the State
and resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d
474, 476 (Tenn. 1973). Our supreme court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212
Tenn. 464, 370 S.W.2d 523 (1963)). “A jury conviction removes the presumption of
innocence with which a defendant is initially cloaked and replaces it with one of guilt, so that
on appeal a convicted defendant has the burden of demonstrating that the evidence is
insufficient.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

       The defendant was indicted in Count 1 for aggravated child neglect and in Count 2
for aggravated child abuse. The State provided the following information in response to her
request for a bill of particulars as to those counts:



                                              -19-
       Count[] 1 – Aggravated Child Neglect. Alleges defendant engages in an
       ongoing course of conduct in neglecting welfare of [the victim] including
       failing to seek prenatal care, concealing pregnancy, using a narcotic drug
       within hours of delivering, delivering baby unassisted outside of a hospital
       setting, depriving victim of oxygen, and delaying taking baby to hospital. As
       a result of this the victim sustains hypoxic and ischemic injury to the brain
       which results in death of brain tissue. Victim also experiences transient
       tachypnea, hyponatremia, abnormal EEG’s and ongoing seizures.

       Count[] 2 – Aggravated Child Abuse. Alleges defendant knowingly deprives
       the victim of oxygen after giving birth. As a result of this the victim sustains
       hypoxic and ischemic injury to the brain which results in death of brain tissue.
       Victim also experiences transient tachypnea, hyponatremia, abnormal EEG’s
       and ongoing seizures. (emphasis added).

        The defendant was convicted of the indicted charge of aggravated child neglect in
Count 1 and of the lesser-included offense of reckless aggravated assault in Count 2.
Aggravated child neglect occurs when a person “knowingly, other than by accidental means,
. . . neglects a child under eighteen (18) years of age, so as to adversely affect the child’s
health and welfare,” and serious bodily injury results. See Tenn. Code Ann. §§ 39-15-401(a),
-402(a)(1) (2006). “Serious bodily injury” is defined as bodily injury involving: “(A) [a]
substantial risk of death; (B) [p]rotracted unconsciousness; (C) [e]xtreme physical pain; (D)
[p]rotracted or obvious disfigurement; or (E) [p]rotracted loss or substantial impairment of
a function of a bodily member, organ or mental faculty.” Tenn. Code Ann. § 39-11-106(34)
(2006). Thus, to sustain a conviction of aggravated child neglect, the State was required to
prove beyond a reasonable doubt that the defendant knowingly neglected a child and that the
knowing neglect resulted in serious bodily injury to the child.

       A person commits reckless aggravated assault who recklessly commits an assault and
causes serious bodily injury to another. See Tenn. Code Ann. § 39-13-102(a)(2)(A) (2006).
“‘Reckless’ means that a person acts recklessly with respect to circumstances surrounding
the conduct or the result of the conduct when the person is aware of, but consciously
disregards a substantial and unjustifiable risk that the circumstances exist or the result will
occur. The risk must be of such a nature and degree that its disregard constitutes a gross
deviation from the standard of care that an ordinary person would exercise under all the
circumstances as viewed from the accused person’s standpoint[.]” Id. § 39-11-106(a)(31).
Thus, to sustain the conviction for reckless aggravated assault, the State was required to
prove beyond a reasonable doubt that the defendant was aware of, but consciously
disregarded, a substantial and unjustifiable risk that her actions surrounding the birth of the
victim would result in serious bodily injury to the victim.

                                             -20-
        The defendant first argues that the evidence is insufficient to sustain her conviction
for aggravated child neglect because the State failed to prove beyond a reasonable doubt that
her alleged neglect resulted in serious bodily injury to the victim or that she knew the victim
was injured. The statute, however, provides that a person commits aggravated child neglect
who “knowingly, other than by accidental means, . . . neglects a child under eighteen (18)
years of age, so as to adversely affect the child’s health and welfare,” and serious bodily
injury results. Thus, the State was required to prove not that the defendant knew the victim
was injured, but instead that she knowingly neglected the victim other than by accidental
means, resulting in serious bodily injury to the victim.

        Viewed in the light most favorable to the State, the evidence establishes that the
defendant, who had undergone multiple pregnancies and childbirths, gave birth to the victim
at home on a toilet without calling for any assistance, hid the newborn infant from her
roommate and her roommate’s family and friends by carrying her out of the house in a basket
of laundry, and did not deliver the child to the hospital until some four hours had elapsed
since giving birth. The evidence further establishes that the victim suffered hypoxia, or a
lack of sufficient oxygen, sometime in the hours surrounding her birth. We conclude that this
evidence was sufficient for a rational jury to reasonably conclude that the defendant
knowingly neglected the victim’s welfare and that the victim suffered serious bodily injury
as a result.

       The defendant also argues that the evidence is insufficient to sustain either of her
convictions because the State failed to prove beyond a reasonable doubt that she was
criminally responsible for the victim’s brain injury. The State disagrees, arguing that
“[a]lthough the proof revealed that there is no scientific way to pinpoint the precise time that
the victim suffered the acute hypoxic injury . . . , the only reasonable inference is that the
defendant[’s] actions and lack thereof were the cause.” The State additionally asserts that
“when considering [the defendant’s] conduct throughout her pregnancy, during labor and
delivery, and after the victim was born, it is evident that she did not properly care for the
victim. Her actions led to the victim’s asphyxiating event, and her inaction thereafter
resulted in serious bodily injury to the victim.”

       Initially, we note that the State is very candid on appeal in acknowledging that there
appears to be no judicial decision in Tennessee regarding a defendant’s “calculated and
extended effort to neglect the victim’s existence – both in utero and after birth,” as the State
alleged in its bill of particulars regarding Count 1 of the indictment. To the contrary, our
child abuse and neglect statute has been specifically held not to extend to a fetus, as this court
discussed in Tabitha Ann Trice v. State, No. M2006-01051-CCA-R9-CO, 2009 WL 29926
(Tenn. Crim. App. Jan. 6, 2009):



                                               -21-
               The State agrees with Petitioner’s assertion that the child abuse and
       neglect statute does not contemplate criminal prosecution where the victim is
       a fetus. In fact, there are two Attorney General Opinions and several opinions
       from this Court that have pointed out that the statute for child abuse and
       neglect specifically defines a victim as a “child” and not a “fetus.”

Id. at *4 (citations omitted). Thus, the statute does not criminalize the defendant’s acts in
concealing her pregnancy, failing to seek prenatal care, and otherwise attempting to “negate”
the victim’s existence while still in utero.

         We conclude, however, that when viewed in the light most favorable to the State, the
evidence is sufficient to establish the defendant’s criminal responsibility for the victim’s
injury. The medical experts agreed the victim suffered “birth asphyxia” before, during, or
after her birth. Dr. Haynes testified that being born in the toilet “most definitely” would
cause the victim to suffer asphyxia, but she also said that she would expect a baby born in
a toilet to have a much lower temperature than the victim’s temperature upon admission. She
stated that there was no evidence that the placenta had abrupted or torn away prior to the
delivery, of the umbilical cord’s having wrapped around the victim’s neck during the birthing
process, or of the victim’s head’s having been trapped in the birth canal, all of which would
suggest that the hypoxia did not occur prior to or during the birth. However, because the
victim was not born in a hospital, Dr. Haynes was unable to determine exactly when her
hypoxic injury occurred. Dr. Haynes additionally testified that the victim could have
received head cooling therapy for up to six hours following her birth and that any delay in
administering that treatment would compromise the welfare of the baby and make the
condition worse.

       Dr. Kendall Graham testified that the pattern of the victim’s brain injuries were
consistent with birth asphyxia, which occurred “very near the time of birth.” Although he
was “comfortable” in saying that the injury occurred during the period from a few hours
before birth to a few hours afterwards, he testified that there was no definitive way to
determine when exactly during this period it occurred.

        Dr. Robert Reece, the State’s child abuse expert and arguably the State’s most
important witness, testified that the injury occurred at or around the time of birth. He further
testified that he had determined to a reasonable degree of medical certainty that the victim’s
injury was the result of an induced suffocation, due to the circumstances surrounding the
defendant’s pregnancy, her changing stories, the manner in which she chose to give birth, and
her delay in seeking medical care for the victim.

       From all the above evidence, as well as the extensive evidence about the defendant’s

                                              -22-
concealment of her pregnancy and the birth of the victim, her changing accounts of the
birthing process, and her failure to provide an accurate history of her prenatal care and
pregnancy, the jury could have inferred that the defendant either knowingly neglected the
welfare of the victim by other than accidental means, resulting in the victim’s serious
physical injury, or that she was aware of, but consciously disregarded, a substantial and
unjustifiable risk that her actions surrounding the birth of the victim would result in serious
bodily injury to the victim. We conclude, therefore, that the evidence is sufficient to sustain
the defendant’s convictions for aggravated child neglect and reckless aggravated assault.

                                   II. Election of Offenses

       The defendant contends that the trial court erred by not requiring the State to make an
election “because she was charged with two separate offenses based upon the same course
of conduct involving the same alleged acts and injury.” In support, she cites, among other
things, the State’s closing argument in which the prosecutor argued that the “scenarios for
neglect” were multiple and included the defendant’s having “deliberately smothered the
baby.” Based on this argument, as well as the information the State provided in the bill of
particulars, the defendant asserts that the State relied on the same act as the basis for both the
offense of aggravated child neglect and the offense of aggravated child abuse by alleging that
the neglect charged in Count 1 could have occurred when the defendant “deliberately
smothered th[e] baby . . . to stop it from crying or for some other even more sinister
purpose,” while at the same time alleging that the abuse in Count 2 could have occurred
when the defendant “knowingly deprive[d] the victim of oxygen after giving birth.” The
State responds by arguing that an election was not required because Count 1 alleged
“multiple discrete acts of neglect that the defendant engaged in throughout her pregnancy,
labor and delivery,” while Count 2 was based upon the “single act” of the “victim’s
asphyxiation.”

       As we have set out, Count 1 of the indictment charged the defendant with aggravated
child neglect, while Count 2 charged aggravated child abuse. In the bill of particulars, the
State alleged acts in Count 1 that constituted a continuing course of conduct, including
“depriving [the] victim of oxygen.” In Count 2, the State alleged the discrete act of
“knowingly depriv[ing] the victim of oxygen after giving birth.”

       At the close of the State’s case, the defendant moved that the State make an election
“between Counts 1 and 2 to the extent that they are relying upon the identical evidence and
the identical injury.” The State responded that Counts 1 and 2 presented “alternative
theories” and that Count 1 involved an “ongoing course of conduct.” The court denied the
defendant’s motion, analogizing the matter to “[s]ort of the same thing as a first degree
murder, either premeditated or felony murder as being alternatives.”

                                              -23-
        We agree with the State and the trial court that an election was not required in this
case. As an initial matter, we note that the State is correct that aggravated child neglect,
unlike aggravated child abuse, involves a continuing course of conduct rather than a discrete
act, as explained by our supreme court:

                This Court has consistently held that when the evidence indicates the
       defendant has committed multiple offenses against a victim, the prosecution
       must elect the particular offense as charged in the indictment for which the
       conviction is sought. This election requirement serves several purposes. First,
       it ensures that a defendant is able to prepare for and make a defense for a
       specific charge. Second, election protects a defendant against double jeopardy
       by prohibiting retrial on the same specific charge. Third, it enables the trial
       court and the appellate courts to review the legal sufficiency of the evidence.
       The most important reason for the election requirement, however, is that it
       ensures that the jurors deliberate over and render a verdict on the same offense.
       This right to a unanimous verdict has been characterized by this Court as
       “fundamental, immediately touching on the constitutional rights of an accused
       . . . .”

              When the evidence does not establish that multiple offenses have been
       committed, however, the need to make an election never arises. To this end,
       this Court has made a distinction between multiple discrete acts that
       individually constitute separate substantive offenses and those offenses that
       punish a single, continuing course of conduct. In cases when the charged
       offense consists of a discrete act and proof is introduced of a series of acts, the
       state will be required to make an election. In cases when the nature of the
       charged offense is meant to punish a continuing course of conduct, however,
       election of offenses is not required because the offense is, by definition, a
       single offense.

              ....

               . . . [A]s evidenced by . . . other statutes in the Tennessee Code, we hold
       that the General Assembly intended for the offense of aggravated child abuse
       through neglect to punish a continuing course of knowing conduct beginning
       with the first act or omission that causes adverse effects to a child’s health or
       welfare.

              Indeed, it would be an absurd construction to hold that criminal child
       neglect is complete as soon as the child’s health and welfare are first adversely

                                              -24-
       affected, especially when the child remains in this condition for a substantial
       period of time. Neglect simply does not lend itself to division into segments
       of discrete acts each having various points of termination. Rather, a more
       reasonable construction of the offense supports the view that the offense
       continues until the person responsible for the neglect takes reasonable steps to
       remedy the adverse effects to the child’s health and welfare caused by the
       neglect.

State v. Adams, 24 S.W.3d 289, 294-96 (Tenn. 2000) (internal citations omitted). Thus, the
State was not required to make an election as to which of the “multiple scenarios of neglect”
it was relying on for the aggravated child neglect count of the indictment.

       The State was also not required to elect upon which scenario it was relying – that the
defendant deliberately smothered the victim or that the defendant knowingly smothered the
victim – in seeking the convictions for aggravated child neglect and aggravated child abuse.
In Michael Blaine Ward, II v. State, No. M2011-00122-CCA-R3-PC, 2012 WL 1417287
(Tenn. Crim. App. Apr. 20, 2012), perm. app. denied (Tenn. Sept. 18, 2012), this court
explained that an election is not required when the State’s allegations are based on alternate
theories of an offense:

       “When the evidence does not establish that multiple offenses have been
       committed, . . ., the need to make an election never arises.” State v. Adams,
       24 S.W.3d 289, 294 (Tenn. 2000) (stating that no election is required for
       continuing offenses). Consequently, the trial court may properly submit to the
       jury multiple counts embodying different theories for committing a single
       offense. See State v. Lemacks, 996 S.W.2d 166, 171-72 (Tenn. 1999) (holding
       that no election was required when proving alternative theories of guilt for one
       offense of driving under the influence of an intoxicant); State v. Cribbs, 967
S.W.2d 773, 778 (Tenn. 1998) (holding that counts alleging premeditated and
       felony murder may be submitted to the jury for a single homicide). When
       alternative means of committing a single offense are proven, election is not
       required. Christopher Lovin v. State, No. E2009-00939-CCA-RM-PC,
       Claiborne County, slip op. at 16-17 (Tenn. Crim. App. Nov. 10, 2010), perm.
       app. denied (Tenn. Apr. 14, 2011).

Id. at *20.

      Applying the above authorities, we, therefore, conclude that the State was not required
to make an election of offenses in this case.



                                             -25-
                   III. Jury Instruction that Defendant Could Not Be
                          Convicted as to Both Counts 1 and 2

        The defendant argues that the trial court erred in not instructing the jury that it could
find the defendant guilty of aggravated child abuse or aggravated child neglect, but not both.
Such an instruction was required, according to the defendant’s argument, because she was
charged pursuant to two different theories regarding the same event, rather than multiple
events. The State responds that the defendant failed to request such a charge and the court’s
giving of the pattern unanimity instruction was sufficient in this regard.

        In support of this claim, the defendant relies upon the holdings of this court in State
v. Vernita Freeman, No. W2005-02904-CCA-R3-CD, 2007 WL 426710 (Tenn. Crim. App.
Feb. 6, 2007), and State v. Randy Lee Ownby, No. M2007-01367-CCA-R3-CD, 2009 WL
112582 (Tenn. Crim. App. Jan. 14, 2009). In Vernita Freeman, the defendant was charged,
inter alia, with aggravated child abuse and aggravated child neglect, based upon the same
set of facts. This court concluded that the proof was sufficient to establish aggravated child
abuse but not neglect, for it showed that the act of abuse “produced the serious bodily injury
to the minor victim.” Vernita Freeman, 2007 WL 426710, at *8. Further, the court
explained:

               The determination of whether the State is preceding upon alternative
       theories of prosecution or upon separate and distinct crimes should be resolved
       at a jury instruction conference in order that the jury may be properly
       instructed with regard to their verdict. Obviously, if the State is proceeding
       upon alternative theories, the jury should be instructed that they can find the
       defendant guilty of one or the other of the theories, but not both.

Id. at *9 n.2.

        In Randy Ownby, the defendant was convicted of two counts of aggravated child
abuse and two counts of child abuse. The defendant argued on appeal that the trial court
erred in not providing an instruction that the jury must elect between the offenses of
aggravated child abuse and aggravated child neglect. Randy Ownby, 2009 WL 112582, at
*12. Relying upon the holding in Vernita Freeman, the court concluded in Randy Ownby
that “the trial court had an obligation to ensure that the jury was unanimous in its verdict,”
and in not doing so, the court committed reversible error. Id. at *17.

       In State v. Eddie Medlock, No. W2000-03009-CCA-R3-CD, 2002 WL 1549707
(Tenn. Crim. App. Jan. 16, 2002), this court explained that “‘[a] trial court should instruct
a jury to render a verdict as to each count of a multiple count indictment which requires

                                              -26-
specific jury findings on different theories . . . and if the jury does return a verdict of guilt on
more than one theory . . . the court may merge the offenses and impose a single judgment of
conviction.’” Id. at *4 (quoting State v. Addison, 973 S.W.2d 260, 267 (Tenn. Crim. App.
1997)), perm. app. denied (Tenn. July 1, 2002). Thus, applying this holding, we conclude
that any error of the trial court in this regard was made harmless when the convictions were
merged.

              IV. Convictions for Counts 1 and 2 Violate Double Jeopardy

       The defendant argues that her convictions for both aggravated child neglect and
reckless aggravated assault constitute double jeopardy because the bill of particulars stated
that Counts 1 and 2 both included the same conduct, knowingly depriving the victim of
oxygen. The State responds that the trial court’s merging the two convictions “eliminates or
cures any double jeopardy concerns because [the defendant] stands guilty and punishable of
only one offense.”

        We disagree with the defendant’s argument. The State may proceed in a criminal
matter by alleging that a single offense was committed through two courses of conduct, as
we have previously discussed. The defendant is not, therefore, entitled to relief on the basis
of this claim.

                      V. Error in Allowing Testimony by Dr. Reece

        The defendant’s next three issues are interrelated ones that revolve around the
testimony of Dr. Reece. The defendant contends that the trial court “committed error upon
error” regarding Dr. Reece’s testimony “that resulted in the jury hearing inadmissible expert
opinion testimony akin to that deemed unreliable in Ward.” She argues the trial court erred
in the following ways: (1) by allowing the State to provide its experts with “any information
whatsoever about Stephen and Stephanie Ward” because, “[a]lthough Dr. Reece testified that
experts in his field considered sibling medical history and ‘social history’ to evaluate injury
causation, he never explained how that information provided a reliable foundation for
opinions on that issue”; (2) by denying her motion to disqualify Dr. Reece from testifying
after the State provided him with highly prejudicial information about the manner of death
of the other children, in direct violation of the trial court’s orders; (3) by not limiting Dr.
Reece’s trial testimony to the narrow scope permitted by the trial court’s pretrial order; (4)
by denying the defendant a McDaniel hearing on the admissibility of Dr. Reece’s opinions;
and (5) by admitting Dr. Reece’s testimony when it did not qualify as “expert opinion
testimony” under Tennessee Rules of Evidence 702 and 703.

       To aid in an understanding of these issues, we must review exactly what transpired

                                               -27-
with respect to Dr. Reece’s testimony, both before and during the trial. As we have
previously set out, the trial court entered an order early in the pretrial period that specified
exactly what information could be furnished to Dr. Reece:

              As for the other information referenced by Dr. Reece, the Court finds
       it appropriate to provide any proposed experts[’] information regarding (1)
       information about the pregnancy as well as how many pregnancies the mother
       had experienced prior, (2) information about previous labors, (3) health of the
       mother during the pregnancy, (4) length of labor, (5) all of the [victim’s]
       medical records including information related to blood glucose levels (noting
       greater than 260 indicates the baby is stressed generally from cardio-adrenal
       stimulation), heart and lung information, and brain wave test results, (7)
       medical histories of any other children born to the mother including cause of
       death without indicating manner of death is anything other than undetermined,
       and (8) any statements [d]efendant provided to medical personnel or law
       enforcement regarding her pregnancy and birth of [the victim] as well as any
       statements [d]efendant provided to medical personnel or law enforcement
       regarding the births of her other children.

        Dr. Reece subsequently provided a report in which he mentioned the defendant’s
having had two other children who suffered unexplained deaths, one of which had been
“actually diagnosed as a smothering death.” In response, on March 11, 2009, the defendant
filed a motion to disqualify Dr. Reece from testifying as an expert witness, asserting that the
State had violated the trial court’s order by providing prohibited information to him,
including information that she had been charged with murder for smothering two of her
children.

       After holding a hearing, the trial court entered an order on July 24, 2009, in which it
found that the State had committed “multiple violations” of the court’s order in the
documents provided to Dr. Reece. The trial court noted that the packet of materials provided
to Dr. Reece contained “multiple references to homicide,” and that the State had even
conceded in its response to the motion that it had provided Dr. Reece with information that
the defendant was indicted and charged with homicide in the deaths of Stephen and
Stephanie Ward and that she was under various bond conditions in connection with those
charges. The trial court listed the “most egregious examples” of the State’s violation of its
order as follows:

       •      Document prepared by State titled “Summary of Charges–State
              vs. Vernica Ward, AKA Vernica Jackson, AKA Vernica
              Calloway CPN 06-647786” where the State sets forth

                                              -28-
              Defendant’s pending charges in case no. 2004-D-2901,
              explicitly stating that Defendant is charged with first degree
              murder and aggravated child abuse due to the allegation “she
              smothered two of her other children.”

       •      Affidavit in Support of Search Warrant noting in the statement
              of facts in support of probable cause that “Affiant learned that
              the [Defendant] is currently out on bond awaiting trial in the
              death of another child that she gave birth to.”

       •      Tennessee Bureau of Investigation[] Request for Examination
              form that lists Stephanie Madi Ward as the victim and indicates
              the type of offense being investigated as “Hom[i]cide /Murder.”

        The trial court additionally noted that the State had provided a number of other
“curious[ly]” redacted documents to Dr. Reece that “demonstrate strategic redaction where
the State engaged in a partial redaction but left words implying suspicious activity that would
lead the reader to infer that medical examiners had ruled death of other children being a
result of some type of criminal act[.]”

       The trial court concluded, however, that the proper remedy for the State’s violations
of its order was not to exclude Dr. Reece’s testimony, but instead to limit its scope.
Specifically, the court ruled that Dr. Reece could testify regarding his opinion that the victim
suffered hypoxia after her birth, but could not testify that she was intentionally suffocated
unless the State could show that his opinion was based only on information he received that
had been authorized by the court. The trial court’s ruling states in pertinent part:

               Considering the totality of the circumstances in this case, the Court
       finds it must ameliorate this situation in a way that is fair to both parties. The
       State has already incurred much expense attempting to locate an[] expert and
       requiring the State to start from scratch again would further delay Defendant’s
       right to a trial. The State, however, did violate this Court’s orders and must
       not benefit from this violation. Accordingly, the Court finds that Dr. Reece is
       permitted to testify to limited portions of his report.

               Specifically, the first seven paragraphs of Dr. Reece’s report that
       describe the medical history of [the victim] as well as Defendant’s statements
       regarding the birth of [the victim]. All of this information was permitted to be
       provided to Dr. Reece. Based on this information, Dr. Reece concluded that
       [the victim] was breathing at birth and that the injuries were a result of hypoxia

                                              -29-
       after birth rather than an injury incurred during the home birthing process.
       Thus, Dr. Reece is permitted to testify as to this opinion.

               However, in paragraphs eight through ten of his report, Dr. Reece refers
       to the deaths of Defendant’s other two children, Stephen and Stephanie Ward,
       commenting that Stephanie was “smothered.” In these paragraphs, Dr. Reece
       appears to be referencing the “rule of three,” which has been previously
       litigated. Based on his knowledge of the events surrounding Stephen Ward
       and particularly Stephanie Ward’s deaths, he offers the additional opinion that
       [the victim’s] hypoxic brain damage resulted from “intentional suffocation by
       her mother.” This opinion is not admissible for two reasons. First, unless the
       State can demonstrate otherwise, Dr. Reece based his opinion that [the victim]
       was “intentionally suffocated” on the facts surrounding Stephen Ward and
       particularly Stephanie Ward’s deaths (as noted in paragraphs eight through ten
       of his report). Second, it is not Dr. Reece’s position to make a legal
       conclusion as to who cause[d] the intentional suffocation. As a medical
       expert, he may be able to conclude based on the facts that a victim was
       intentionally suffocated but that does not allow him to invade the jury’s
       province to determine who caused the intentional smothering.

               Accordingly, the Court finds that Dr. Reece is limited to testifying to
       the medical history of [the victim] (for example, he can explain to the jury in
       layman’s term[s] what hypoxia means and how it is caused) and offer his
       opinion that [the victim’s] hypoxic brain damage resulted after birth (that is,
       it did not occur during the birth of [the victim]). Unless the State is able to
       demonstrate to this Court that Dr. Reece formulated his opinion that [the
       victim] was intentionally asphyxiated, or smothered, independent of any
       knowledge as to the manner of either Stephen or Stephanie[] Ward[’s death]
       possibly being a homicide, he is prohibited from testifying on this issue.
       Regardless of whether the Court is persuaded that Dr. Reece may testify that
       the injuries are a result [of] intentional suffocation, Dr. Reece is prohibited
       from testifying that the suffocation was caused by “her mother, the only person
       with her at the time.”

        On May 24, 2010, a few weeks prior to trial, the defendant filed a “Motion to Limit
Dr. Reece’s Testimony to Matters Approved” by the court’s above ruling, noting that the
State had not provided any updated expert witness reports or data to show that Dr. Reece
formulated his opinion that the victim died of intentional suffocation independently of his
information about the deaths of the victim’s siblings, and asserting that any attempt by the
State to do so at such a late date would unfairly prejudice the defendant’s ability to defend

                                             -30-
herself at trial.

        On June 3, 2010, the defendant filed a motion for a jury-out hearing for the court to
determine whether the opinions Dr. Reece intended to offer in the case were based on reliable
scientific evidence or mere speculation and whether his opinions fell within his specific area
of expertise. In the motion, the defendant specifically referenced Dr. Reece’s opinion in his
report that the victim was born healthy and suffered a hypoxic injury sometime after her
birth, arguing that such an “opinion” was based merely on Dr. Reece’s speculation rather
than on reliable scientific evidence.

        In a June 4, 2010 hearing held before the June 7 start of the trial, defense counsel
argued for the necessity of a jury-out hearing to determine whether Dr. Reece’s testimony
would involve opinions that exceeded the scope of his expertise since he was a pediatrician
rather than a neonatologist. The trial court denied the motion, finding that Dr. Reece’s
speciality went more towards the weight of his testimony rather than its admissibility. The
trial court additionally ruled that it would hold a hearing outside the presence of the jury to
consider whether it would allow Dr. Reece to testify as to any opinions that went beyond the
first seven paragraphs of his report.

        On June 9, 2010, the third day of trial, the trial court held a jury-out hearing at which
Dr. Reece testified that his knowledge the defendant had been indicted in connection with
the deaths of her other children in no way influenced the opinions he formed regarding the
victim’s injury and that his opinion regarding the victim’s injury was “independent of those
things.” He further testified that he was familiar with the “rule of three” but had not relied
on it in reaching his opinions in the case.

        On cross-examination, he testified that he believed that “independent of that past
history that [he] was supplied that [he] still would have come to the same conclusions about
[the victim’s] reason for her hypoxic injury.” Upon further cross-examination, he reiterated
that even if he had not received the prohibited information, he would still have rendered an
opinion that it was a case of intentional asphyxiation, based not on any medical findings or
tests but, instead, on the defendant’s behavior and the circumstances surrounding the
pregnancy and birth, which, due to his years of experience in child abuse cases, led him to
conclude that she had either malignantly neglected or intentionally suffocated the victim after
her birth:

               Q. All right. And is it your opinion that that – is it your testimony that
        that opinion [that the victim was intentionally suffocated] is based on medical
        science and that you can prove that or that that’s just your opinion?



                                              -31-
       A. Well, it’s my opinion. I don’t think anyone can prove exactly what
happened to this child at that time. I just don’t think that’s possible. Medical
science notwithstanding. I don’t think anyone was there, and I don’t think that
anyone except the mother knows exactly what happened. However in the
absence of other findings, other reasons to believe that this child had a
suffocatory event after birth, that is by aspiration of secretions or by overlaying
when the mother became unconscious. The only conclusion that one can reach
in my opinion from a common sense standpoint is that she probably had her
hand over the mouth and nose of this baby and suffocated the baby. Now, can
I say that with absolute certainty with medical science to prove it? No.
Nobody can. And I don’t think that anybody can say that it didn’t happen.
That’s the problem with this case. No one was there. This was an unwitnessed
event. And so I think we are left with what we have, with what we know.
And my conclusion on the basis of that is that she most likely suffocated the
baby intentionally.

        Q. And when you say “most likely,” is that fifty-one, forty-nine or is
that just - -

       A. No, it’s simply a matter of I can’t be a hundred percent sure, which
is what I just finished saying. I can’t be absolutely sure. But if I have to make
a judgment about what happened to this baby, it would be that.

      Q. And you can make that judgment without relying upon any
information related to the social history just upon the circumstances
surrounding [the victim’s] birth?

        A. Yes, yes. Well, I think the social history surrounding the absence
of prenatal care, the concealment of the pregnancy, the fact that she didn’t seek
medical attention by calling 911, the fact that she went to the hospital several
hours after the delivery of the baby. The whole peculiar nature of her response
to this baby’s birth all come together for me as a pediatrician who has seen
many, many kids being born both inside and outside of the hospital – it’s just
the whole constellation of the picture tells me that my conclusion is probably
right.

       Q. And you’re basing that conclusion on essentially an aggregation of
factors that you would consider?

       A. Of the factors that we know.

                                       -32-
              Q. Okay. Prior DCS involvement with the mother?

              A. I didn’t even consider that at this point. I think that taking this
       delivery in a toilet in a locked bathroom and then concealing the fact that this
       baby had been delivered and not taking this baby for appropriate medical care
       immediately after the delivery all speak to me as to be almost a malignant
       neglect if not intentional suffocation.

              Q. And that’s your opinion?

              A. That’s my opinion. That’s what you asked me.

              Q. Right. But not based on any medicine?

              A. You’re not going to base this on medical thing [sic]. It’s just not
       going to be possible by medical science to prove this one way or the other.

              Q. Is it as you said earlier a matter of common sense?

              A. It’s not common sense, but it’s certainly a good aggregate thinking
       about all of the circumstances of this situation.

             Q. Do you think that thinking jurors are capable of doing it themselves
       without the assistance of an expert?

              A. I’m not going to opine that. I don’t know.

              Q. Is there any particular expertise that you have in this area that
       renders you more capable of doing that than jurors?

               A. Oh, I think so. I’ve spent almost fifty years as a physician. I’ve
       seen many, many, many cases, and I have specialized in child abuse for the last
       thirty years. Yes, I do think I have an expertise that’s beyond the average
       juror. But . . . I don’t think that jurors are unable to form opinions about what
       happens in these kinds of cases.

       Upon questioning by the trial court, Dr. Reece said that he could testify without
reference to the information he had received about Stephanie and Stephen Ward’s deaths but
that he thought such information would be helpful to aid the jury in understanding the case
because it established “ a pattern of things.” When the court pointed out that he would be

                                             -33-
getting into unauthorized propensity evidence if he did so, he assured the court that he could
testify about the victim’s injury without mentioning the asphyxiation deaths of her siblings
or his opinion that the defendant was the person responsible for the intentional asphyxiation
of the victim.

        At the conclusion of the hearing, the trial court qualified Dr. Reece as an expert in the
field of pediatrics and child maltreatment and ruled that he would be allowed to testify as to
his opinion that the victim’s hypoxic injury occurred as the result of an intentional
suffocation, so long as he did not refer to the circumstances surrounding the deaths of the
victim’s siblings or offer his opinion that the defendant was the individual responsible for
the injury.

        On appeal, the defendant first argues that the trial court erred by ruling that the State’s
experts could be provided with any information about the deaths of the victim’s siblings,
asserting that Dr. Reece failed to testify at the pretrial hearing how such information was
reliable. We respectfully disagree.

        Tennessee Rule of Evidence 703, “Bases of Opinion Testimony by Experts” provides
in pertinent part:

              The facts of data in the particular case upon which an expert bases an
       opinion or inference may be those perceived or known to the expert at or
       before the hearing. If of a type reasonably relied upon by experts in the
       particular field in forming opinions or inferences upon the subject, the facts or
       data need not be admissible in evidence. . . . The court shall disallow
       testimony in the form of an opinion or inference if the underlying facts or data
       indicate lack of trustworthiness.

       At the April 21, 2008 pretrial hearing, Dr. Reece had testified that it would be
important to an expert in his fields of pediatrics and child maltreatment to have access to the
social and medical history of the victim’s siblings and the defendant’s prior pregnancies,
including any history of spontaneous abortions, in order to eliminate a medical or genetic
cause of the victim’s injury and to determine if the injury was accidental or non-accidental.
He described in detail how such information would be important to an expert such as himself
and testified that it was routine in his field of practice to look at such medical records, which
he described as “usually very reliable.” We conclude, therefore, that the record supports the
ruling of the trial court that Dr. Reece could be provided with the medical histories of the
victim’s siblings.

       The defendant next argues that the trial court erred by not disqualifying Dr. Reece as

                                               -34-
a witness following the State’s violation of the court’s order regarding the type of
information it could provide to him about the deaths of the victim’s siblings. We, again,
respectfully disagree. In our view, the trial court, in its original order, fashioned an
appropriate remedy for the violation by limiting Dr. Reece’s testimony to the information
contained in the first seven paragraphs of his report.

       The defendant next argues that the trial court erred by its reversal of its order limiting
Dr. Reece’s testimony to the narrow scope permitted by the court’s pretrial order, by denying
her a McDaniel hearing on the admissibility of Dr. Reece’s opinion that the victim’s injury
resulted from intentional suffocation, and by admitting Dr. Reece’s testimony when it did not
qualify as “expert opinion testimony” under Tennessee Rules of Evidence 702 and 703.

        The admission of expert testimony is governed by Tennessee Rules of Evidence 702
and 703. Rule 702 provides that “[i]f scientific, technical, or other specialized knowledge
will substantially assist the trier of fact to understand the evidence or to determine a fact in
issue, a witness qualified as an expert by knowledge, skill, experience, training, or education
may testify in the form of an opinion or otherwise.” Tenn. R. Evid. 702. Rule 703 provides
that expert testimony shall be disallowed “if the underlying facts or data indicate lack of
trustworthiness.” Tenn. R. Evid. 703.

       In McDaniel, 955 S.W.2d at 265, our supreme court recited several nonexclusive
factors that a court may consider in determining the reliability of scientific testimony,
including:

       “(1) whether scientific evidence has been tested and the methodology with
       which it has been tested; (2) whether the evidence has been subjected to peer
       review or publication; (3) whether a potential rate of error is known; (4)
       whether . . . the evidence is generally accepted in the scientific community;
       and (5) whether the expert’s research in the field has been conducted
       independent of litigation.”

Brown v. Crown Equipment Corp., 181 S.W.3d 268, 274 (Tenn. 2005) (quoting McDaniel,
955 S.W.2d at 265). The Brown court identified two other factors that a trial court may
consider in assessing the reliability of an expert’s methodology: (1) the expert’s
qualifications for testifying on the subject at issue, and (2) the connection between the
expert’s knowledge and the basis for the expert’s opinion. Id. (citations omitted).

       “[T]he allowance of expert testimony, the qualifications of expert witnesses, and the
relevancy and competency of expert testimony are matters which rest within the sound
discretion of the trial court.” State v. Rhoden, 739 S.W.2d 6, 13 (Tenn. Crim. App. 1987)

                                              -35-
(citing Murray v. State, 377 S.W.2d 918, 920 (Tenn. 1964); Bryant v. State, 539 S.W.2d 816,
819 (Tenn. Crim. App. 1976); State v. Holcomb, 643 S.W.2d 336, 341 (Tenn. Crim. App.
1982)). As such, we will not disturb the trial court’s ruling absent a clear showing that it
abused its discretion in admitting the testimony. Id.; State v. Stevens, 78 S.W.3d 817, 832
(Tenn. 2002).

        We disagree that the trial court erred by not holding another hearing on the
admissibility of Dr. Reece’s opinions or by admitting Dr. Reece’s experience-based
testimony as expert opinion testimony. As the State points out, the trial court held a
McDaniel hearing on April 21, 2008, followed by a number of additional evidentiary
hearings, including the one held after the start of the trial, at which it considered the
reliability and admissibility of Dr. Reece’s opinion testimony. Moreover, Dr. Reece
established at the mid-trial hearing that he was basing his opinions rendered in the case on
his years of experience as a pediatrician and expert in child maltreatment. Based upon this
testimony, the trial court determined that an additional McDaniel hearing was not required
and Dr. Reece could testify that, with the surrounding facts, as he explained, the suffocation
was intentional, in his professional opinion. We conclude that the record supports this
determination.

       Additionally, the defendant argues that she was prejudiced by the court’s
determination, during the trial, that Dr. Reese would be permitted to testify that, in his
professional opinion, the smothering of the victim was an intentional act. As we have set
out, there was abundant circumstantial evidence, even absent the testimony of Dr. Reece,
from which the jury reasonably could have determined that the defendant intentionally
suffocated the victim. Accordingly, we conclude that this assignment of error is without
merit.

                  VI. Error in Allowing “Learned Treatise” Evidence

        The defendant next contends that the trial court erred by allowing the State to
introduce as substantive evidence a July 2006 article entitled “Distinguishing Sudden Infant
Death Syndrome From Child Abuse Fatalities,” which was a joint publication of the
American Academy of Pediatrics and the National Association of Medical Examiners. In
support, the defendant cites, among other things, Tennessee Rule of Evidence 618, which
provides in pertinent part that “statements contained in published treatises . . . established as
a reliable authority . . . may be used to impeach the expert witness’s credibility but may not
be received as substantive evidence.” The State concedes that the trial court erred in
admitting the evidence, although the error was harmless, and we agree. In this regard, the
State asserts that the article was admissible not to bolster the testimony of Dr. Reece, but
rather to explain his reasons for requesting the information which he did regarding this

                                              -36-
matter. We agree and conclude, as did the State, that the trial court erred in allowing this
article into evidence but that its admission was harmless.

                    VII. Errors in Allowing Irrelevant, Confusing,
                         Misleading, and Prejudicial Evidence

        The defendant next contends that the trial court committed reversible error by
admitting “irrelevant, confusing, misleading, and unfairly prejudicial evidence” about the
defendant’s other children and her actions in the months and days before the victim’s birth.
She further contends that the trial court erred by not instructing the jury on how it could
consider the evidence and by failing to limit the State’s arguments about the evidence.
Specifically, the defendant complains about the introduction of evidence of her concealment
of her pregnancy with the victim, of the false and inconsistent statements she gave about her
pregnancy history, of her refusal to give the DCS employee the names of her other children,
and of the history of her previous pregnancies, including the prenatal care she received
during those pregnancies and her home delivery in 2001. The defendant argues that the trial
court should have excluded the evidence under Tennessee Rules of Evidence 401, 402, 403,
and 404(b) as irrelevant, misleading, unfairly prejudicial, and prohibited “bad act” evidence
whose prejudicial effect outweighed any probative value.

        Relevant evidence is “evidence having any tendency to make the existence of any fact
that is of consequence to the determination of the action more probable or less probable than
it would be without the evidence.” Tenn. R. Evid. 401. All relevant evidence, subject to
certain exceptions, is generally admissible under Rule 402 of the Tennessee Rules of
Evidence. Relevant evidence may be excluded if “its probative value is substantially
outweighed by the danger of unfair prejudice.” Tenn. R. Evid. 403.

       Tennessee Rule of Evidence 404(b) provides as follows:

               Other Crimes, Wrongs, or Acts. Evidence of other crimes, wrongs, or
       acts is not admissible to prove the character of a person in order to show action
       in conformity with the character trait. It may, however, be admissible for other
       purposes. The conditions which must be satisfied before allowing such
       evidence are:

             (1) The court upon request must hold a hearing outside the jury’s
       presence;

             (2) The court must determine that a material issue exists other than
       conduct conforming with a character trait and must upon request state on the

                                             -37-
       record the material issue, the ruling, and the reasons for admitting the
       evidence;

              (3) The court must find proof of the other crime, wrong, or act to be
       clear and convincing; and

             (4) The court must exclude the evidence if its probative value is
       outweighed by the danger of unfair prejudice.

       Exceptional cases in which evidence of an accused’s prior bad acts will be admissible
include those in which the evidence is introduced to prove identity, intent, motive,
opportunity, or rebuttal of mistake or accident. State v. Drinkard, 909 S.W.2d 13, 16 (Tenn.
Crim. App. 1995); see also Neil P. Cohen et al., Tennessee Law of Evidence § 4.04[7][a] (5th
ed. 2011). Where the trial judge has substantially complied with procedural requirements,
the standard of review for the admission of bad act evidence is abuse of discretion. State v.
DuBose, 953 S.W.2d 649, 652 (Tenn. 1997). Because the trial court in this matter complied
with the requirements of Rule 404(b), we review its rulings under an abuse of discretion
standard.

        Following the pretrial hearing, the trial court found that evidence that the defendant
concealed her pregnancy with the victim was “clear and convincing,” was relevant for the
State to prove the defendant’s motive and intent, and that the probative value of the evidence
outweighed the possible prejudice from its admission. We conclude that the record supports
this determination by the trial court.

        The trial court, likewise, found that evidence of the defendant’s having given false and
inconsistent information about her pregnancy and having refused to provide the names of her
other children was clear and convincing, relevant to establish the defendant’s motive and
intent, and that its probative value outweighed its prejudicial effect. The defendant asserts
that the trial court failed to state for the record how the defendant’s having refused to provide
the names of her children to DCS employee Gooch was relevant to any issue at trial. In our
view, however, the trial court’s ruling that the evidence went “to the issues of her
concealment, . . . hampering the investigation and of providing false information” contains
an implicit finding that such evidence, similar to the defendant’s having provided false and
misleading information to health professionals about her pregnancy, was relevant to show
the defendant’s motive and intent. We conclude, therefore, that the trial court did not err in
admitting the evidence.

       The defendant also complains about the trial court’s having admitted evidence about
the defendant’s prior pregnancies, prenatal care in those pregnancies, and alleged home

                                              -38-
delivery of a child in 2001. The defendant argues that such evidence, among other things,
was irrelevant to any material disputed issue at trial, was misleading to the jury, and that its
prejudicial effect substantially outweighed any probative value.

        Our supreme court explained in State v. James, 81 S.W.3d 751, 760 (Tenn. 2002), the
role of the appellate court in reviewing evidentiary rulings of the trial court:

              Rulings on the admissibility of evidence are largely within the sound
       discretion of the trial court, and on appellate review, a trial court’s ruling to
       admit or exclude evidence will not be disturbed unless it appears that such a
       ruling amounts to an abuse of that discretion. [State v.] DuBose, 953 S.W.2d
       [649,] 652 [(Tenn. 1997)]. . . . “‘[A]n appellate court should find an abuse of
       discretion when it appears that the trial court applied an incorrect legal
       standard, or reached a decision which is against logic or reasoning that caused
       an injustice to the party complaining.’” State v. Stevens, 78 S.W.3d 817
       (Tenn. 2002) (quoting State v. Shuck, 953 S.W.2d 662, 669 (Tenn. 1997)).

        The trial court found that evidence of the defendant’s prenatal care during previous
pregnancies was relevant to the defendant’s “history about this pregnancy and whether or not
she sought care and whether or not she had knowledge that she was needing care.” The court
found that evidence of the defendant’s statements about her prior prenatal care was relevant
“to show that she knows what she’s supposed to do and she did or did not do it.” The court
found evidence of her alleged home birth in 2001 was relevant to show “negligence and/or
other than by accidental means” and that its probative value outweighed any unfair prejudice.

        As we have previously discussed, the defendant’s lack of prenatal care with the victim
does not constitute a crime under the child abuse and neglect statutes. However, evidence
about her prior pregnancies, prenatal care, and childbirths was arguably relevant to show that
the defendant was familiar with pregnancy and the birthing process and therefore should have
recognized what was happening to her body on October 31, 2006, in time to seek help for
herself and the victim. Thus, we cannot find that the trial court abused its discretion in
admitting the evidence. Moreover, even if the evidence was admitted in error, we have no
hesitation in concluding that it was harmless error. Tenn. R. App. P. 36(b).

       We further conclude that the trial court did not err in not instructing the jury as to how
it could consider the evidence or in not limiting the State’s arguments with respect to the
evidence. The defendant is not, therefore, entitled to relief on the basis of this issue.




                                              -39-
    VIII. Error in Not Redacting Portions of the Defendant’s Statement to Police

       The defendant contends that the trial court erred by denying her motion to redact
portions of her interviews with the police and DCS. Specifically, she argues that the trial
court erred by not redacting her statements about the prenatal care she received during her
pregnancies with two other children and not redacting the final several minutes of her
interview, in which, according to the defendant, her expressions of concern about what was
going to happen to her “created a significant and unfair danger that the jury would
misinterpret her reaction as an overreaction of guilt.”

        The record reflects that, after an earlier hearing, the trial court suppressed portions of
the interviews in which the defendant spoke about the deaths of the three children. At a June
4, 2010 hearing, the State agreed to redact other portions of the statements, and the trial court
ordered that the defendant’s comment that it seemed as if everyone was out to get her should
be redacted from the statement. The trial court ruled that the defendant’s statements about
her prenatal care with other pregnancies, the fact that she had two other children who lived
in Nashville, and the defendant’s comments about how she did not know what to say and her
mind was racing should be left in the statement. We can find no error in these rulings.
Accordingly, we conclude that the defendant is not entitled to relief on the basis of these
issues.

             IX. Error in Allowing Testimony by Victim’s Foster Mother

       The defendant contends that the trial court erred “by allowing the State to introduce
irrelevant and highly prejudicial testimony from the alleged victim’s foster mother.” The
defendant argues that Ms. Frazier-Weir’s testimony about the victim’s injury was irrelevant
because she did not begin caring for the victim until more than two years after the alleged
injury occurred, and the State had already “clearly established that [the victim] suffered a
permanent injury through the undisputed testimony of the neonatologists.” She further
argues that even if Ms. Frazier-Weir’s testimony was somehow relevant, its probative value
was substantially outweighed by the unfair prejudice it created, asserting that Ms. Frazier-
Weir’s testimony essentially amounted to improperly admitted “victim impact evidence” that
was designed to draw on the jurors’ sympathies and emotions.

        We disagree that Ms. Frazier-Weir’s testimony about the victim’s mental and physical
impairments was irrelevant to the issue of whether she had suffered a permanent, serious
injury or that Ms. Frazier-Weir’s descriptions of the victim amounted to improper victim
impact evidence. Moreover, even if it were error to admit the evidence, we would conclude
that it was harmless.



                                               -40-
                                 X. Excessive Sentence

       Finally, the defendant contends that the trial court imposed an excessive sentence by
erroneously concluding that she was a violent offender and by imposing the maximum
sentence within the range.

       Under the 2005 amendments to the sentencing act, a trial court is to consider the
following when determining a defendant’s sentence and the appropriate combination of
sentencing alternatives:

       (1) The evidence, if any, received at the trial and the sentencing hearing;

       (2) The presentence report;

       (3) The principles of sentencing and arguments as to sentencing alternatives;

       (4) The nature and characteristics of the criminal conduct involved;

       (5) Evidence and information offered by the parties on the mitigating and
       enhancement factors set out in §§ 40-35-113 and 40-35-114;

       (6) Any statistical information provided by the administrative office of the
       courts as to sentencing practices for similar offenses in Tennessee; and

       (7) Any statement the defendant wishes to make in the defendant’s own behalf
       about sentencing.

Tenn. Code Ann. § 40-35-210(b) (2010).

       The trial court is granted broad discretion to impose a sentence anywhere within the
applicable range, regardless of the presence or absence of enhancement or mitigating factors,
and “sentences should be upheld so long as the statutory purposes and principles, along with
any enhancement and mitigating factors, have been properly addressed.” State v. Bise, 380
S.W.3d 682, 706 (Tenn. 2012). Accordingly, we review a trial court’s sentencing
determinations under an abuse of discretion standard, “granting a presumption of
reasonableness to within-range sentencing decisions that reflect a proper application of the
purposes and principles of our Sentencing Act.” Id. at 707.

       The State concedes that the defendant should not have been sentenced as a violent

                                            -41-
offender because aggravated child neglect was held in Dorantes to be a separate offense from
aggravated child abuse, and aggravated child neglect is not one of the enumerated felonies
in Tennessee Code Annotated section § 40-35-501(i)(2) that requires 100% service of the
sentence. We agree that the defendant should have been sentenced as a Range I, standard
offender to serve her sentence at 30% release eligibility rather than as a violent offender at
100% release eligibility.

        In sentencing the defendant to the maximum sentence within the range, the trial court
found the following enhancement factors applicable: (1) that the defendant had a previous
history of criminal convictions, based upon her prior theft conviction; (4) that the victim was
particularly vulnerable because she was a new baby born at home; and (14) that the defendant
abused a position of trust. See Tenn. Code Ann. § 40-35-114(1), (4), (14). We conclude that
the trial court’s finding of these enhancement factors and its imposition of the maximum
sentence within the range fell within its broad discretion in sentencing. Thus, although we
affirm the length of the sentence, we remand for entry of an amended judgment setting the
defendant’s release eligibility at 30%.

                                      CONCLUSION

       Based upon the foregoing authorities and reasoning, we remand this matter for entry
of an amended judgment reflecting that the defendant’s sentence is to be served with a 30%
release eligibility. In all other respects, the judgment of the trial court is affirmed.




                                                    _________________________________
                                                    ALAN E. GLENN, JUDGE




                                             -42-